DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 35-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-8 and 19-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a reference voltage generation circuit comprising: a first metal-oxide-semiconductor (MOS) transistor, wherein a gate of the first MOS transistor is short-circuited to a drain of the first MOS transistor, a first bias circuit configured to provide a drain current to the first MOS transistor, and a first summation circuit, wherein an input terminal of the first summation circuit is configured to receive a drain voltage of the first MOS transistor and an operating voltage, wherein the reference voltage generation circuit is configured to: detect status information of the operational amplifier, wherein the status information comprises a temperature or an operating voltage of the operational amplifier; and generate a reference voltage based on the status information, wherein the reference voltage is a voltage at an output terminal of the first summation circuit” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
wherein the common-mode feedback circuit further comprises a filter circuit configured to: receive the common-mode voltage; and filter out a direct current component of the common-mode voltage to obtain a fast path feedback signal, wherein the fast path feedback signal is an alternating current component of the common-mode voltage” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 21 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the differential amplification circuit comprises K stages of amplification circuits, wherein a (K-1)th stage amplification circuit comprises a second bias circuit, wherein the second bias circuit comprises a fourth metal-oxide-semiconductor (MOS) transistor, wherein a gate of the fourth MOS transistor is configured to receive the feedback signal, and wherein k                        
                            ≥
                        
                     2” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 22-23 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the differential amplification circuit comprises K stages of amplification circuits, wherein a Kth stage amplification circuit comprises a third bias circuit, wherein the third bias circuit comprises a fifth metal-oxide-semiconductor (MOS) transistor, wherein a gate of the fifth MOS transistor is configured to receive the fast path feedback signal, and wherein K                         
                            ≥
                        
                     2” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843